Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.

Claims 1-9, 11-23 and 26-69 are pending in the application.

Response to Argument
Applicant’s arguments in the Remarks, filed on 8/2/22 have been fully considered but they are not persuasive. 
According to 37 CFR 1.111(b) and (c):
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”

“(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.”

In the Remarks, Applicant argued that:
“The applicant disagrees with the PTAB Decision dated June 7, 2022.  However, just for the sake of furthering the application, claim 1 is amended to include part of claim 21 and claim 26”

Applicant’s reply is merely a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9, 11-23 and 26-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The following terms lack proper antecedent basis:
the networks – claim 1, line 40
the phenomenon – claim 1, line 43 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11, 13-15, 17, 26-27, 33, 35-36, 38-42, 45-47, 52-53, 58 and 61-69 are 
rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf et al, U.S. Patent Application Publication 2018/0242859 (hereinafter LeBoeuf) and Caballero et al, U.S. Patent Application 2012/0112970 (hereinafter Caballero) in view of Weiss et al, U.S. Patent Application Publication 2011/0282168 (hereinafter Weiss).

As per claim 1, LeBoeuf teaches the invention substantially as claimed for communicating with a server over the Internet via a first wireless network ([103]), the device comprising:
a sensor for producing an output signal that responds to a first physical phenomenon (11, 12, fig. 1; [87]); 
an actuator for affecting a second physical phenomenon in response to a command (e.g., actuator for monitoring/measuring blood pressure, [151]);
a first antenna for communication over the first wireless network ([88]); 
a first wireless transceiver coupled to the first antenna for transmitting digital data to, and for receiving digital data from, the first wireless network (14, fig. 1; [88]);
software and a processor for executing the software (13, fig. 1), the processor is coupled to the sensor for receiving the output signal therefrom and to the actuator for sending the command thereto ([102], e.g., transfer command, activate, deactivate sensors, such as an actuator);
a battery for powering the device (16, fig. 1 [91]); and
an enclosure that is wearable on a human body and houses the sensor, the first antenna, the first wireless transceiver, the processor, the battery, and the actuator ([141][142][92]; fig. 1; [151], actuator integrated into earpiece 40),
wherein the device is operative to send a first message responsive to the output signal to the server over the Internet via the first wireless network ([103]), and to send the command for activating or controlling the actuator ([102]).

LeBoeuf does not teach a WLAN transceiver and a first wireless transceiver.  Caballero teaches a device for communicating over the Internet ([32])via a Wireless Local Area Network (WLAN) and a first wireless network ([46]), the device comprising:
a WLAN antenna for communication over the WLAN ([30][46][49], e.g., WLAN antenna); 
a WLAN transceiver coupled to the WLAN antenna for transmitting digital data to, and for receiving digital data from, the WLAN ([49], e.g., transceiver for one or more antennas);
a first antenna for communication over the first wireless network ([30][46][49], e.g., first, second, third antennas);
a first wireless transceiver coupled to the first antenna for transmitting digital data to, and for receiving digital data from, the first wireless network ([46][50][54][55], e.g., transceiver for one or more antennas);
an enclosure that is wearable on a human body and houses the sensor ([20]), the WLAN antenna and the first antenna, the WLAN and the first wireless transceivers, the processor, the battery, and the actuator (e.g., vibrators) (figs. 2 and 6; [5][31]-[37][71]),
wherein the device is operative to send a first message responsive to an output signal over the Internet via the WLAN and the first wireless networks, to receive a second message from the Internet via the WLAN and the first wireless networks ([32][45][67]-[69], e.g., support sending and receiving messages using internet protocols/Internet software via wireless communications circuitry)
wherein the device is being addressable in the Internet and in the WLAN ([32], e.g., device being addressable using Internet protocols/Internet software and WLAN protocol for external interactions.  See page 33 of the PTAB decision dated 6/7/22), and
wherein the first wireless network and the WLAN are redundant so that the device is operative to send a first message responsive to an output signal over the Internet (e.g., support sending and receiving messages using internet protocols/Internet software [32]) and to receive a second message from the Internet (e.g., support sending and receiving messages using internet protocols/Internet software [32]) in vase of a fault in one of the networks ([45][67]-[69], e.g., sending or receiving over another wireless network upon block of a wireless antenna/network)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Caballero teaching with LeBoeuf’s system in order to provide LeBoeuf’s system with plurality of wireless communications, thus improving the wireless communications circuitry for LeBoeuf’s wireless devices ([4]).  

LeBoeuf and Caballero do not teach to receive a second message from the server over the internet via the wireless network in response to the sent first message.  Weiss teaches wherein the device is operative to send a first message responsive to the output signal to the server over the Internet via the wireless network, to receive a second message from the server over the Internet via the wireless network in response to the sent first message, and to send the command for activating or controlling the actuator in response to the received second message ([30] [50], e.g., sensors send feedback to monitoring server over the internet via wireless network.  Based on the feedback, monitoring server determines whether measurement is complete.  If not complete, monitoring server continue to provide instructions and set and adjust the state of the sensors), and 
wherein the second phenomenon is the same as the first phenomenon, and the device is further operative for affecting a closed control loop for controlling the phenomenon ([30][49][50]; see page 24 of the PTAB decision dated 6/7/22).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Weiss’s teachings with LeBoeuf and Caballero’s system in order allow a remote server to remotely effectuate the states of the sensors ([29]).

As per claim 2, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the sensor comprises a physiological sensor for responding to physiological parameters associated with a human body ([80]).

As per claim 3, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 2 above.  LeBoeuf further teach wherein the sensor is external to, and attached to, the human body (fig. 4).

As per claim 4, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 2 above.  LeBoeuf further teach wherein the sensor is implanted in, or is inside, the human body ([100]).

As per claim 5, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 2 above.  LeBoeuf further teach wherein the physiological sensor is responding to body electrical signals and is an EEG Electroencephalography (EEG) or an Electrocardiography (ECG) sensor ([156]).

As per claim 6, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 2 above.  LeBoeuf further teach wherein the physiological sensor is responding to oxygen saturation, gas saturation, or a blood pressure in the human body ([80]).

As per claim 7, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf and Caballero further teach wherein the first wireless network is a Wireless Personal Area Network (WPAN), the first antenna is a WPAN antenna, and the first wireless transceiver is a WPAN Modem (LeBoeuf [5]; Caballero [36][37]).

As per claim 8, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 7 above.  LeBoeuf further teach wherein the WPAN is according to, based on, or compatible with, Bluetooth™ or Institute of Electrical and Electronics Engineers (IEEE) 802.15.1-2005 standards ([5]).

As per claim 9, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 7 above.  LeBoeuf further teach wherein the WPAN is according to, based on, or compatible with, Zigbee™, IEEE 802.15.4-2003, or Z-Wave™ standards ([5]). 

As per claim 11, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf and Caballero further teach wherein the WLAN is according to, based on, or compatible with, IEEE 802.11-2012, IEEE 802.11a, IEEE 802.11b, IEEE 802.11g, IEEE 802.11n, or IEEE 802.11ac (LeBoeuf [58], e.g., WiFi is based on IEEE 802.11 standard; Caballero [2][32][36])

As per claim 13, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf and Caballero further teach wherein the first wireless network uses a licensed or unlicensed radio frequency band (LeBoeuf [5], e.g., Bluetooth uses ISM band; Caballero [36]).

As per claim 14, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 13 above.  LeBoeuf further teach wherein the unlicensed radio frequency band is an Industrial, Scientific and Medical (ISM) radio band ([5], e.g., Bluetooth uses ISM band).

As per claim 15, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf and Caballero further teach wherein the first wireless network is a satellite network, the first antenna is a satellite antenna, and the first wireless transceiver is a satellite modem (LeBoeuf [86][138], e.g., GPS; Caballero [30][36]).

As per claim 17, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  Caballero further teach wherein the first wireless network is a cellular telephone network, the first antenna is a cellular antenna, and the first wireless transceiver is a cellular modem ([36][46][47]).


As per claim 26, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  Weiss further teach wherein the control loop is a closed linear control loop where the sensor output serves as a feedback to command the actuator based of a loop deviation from a setpoint or a reference value ([30][50]).

As per claim 27, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 26 above.  Weiss further teach wherein the setpoint is fixed, set by a user, or is time dependent ([30]).

As per claim 33, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the sensor is a piezoelectric sensor that includes single crystal material or a piezoelectric ceramics and uses a transverse, longitudinal, or shear effect mode of a piezoelectric effect ([167], it is inherent that piezoelectric crystals sensor must use one of transverse, longitudinal, or shear effect mode).

As per claim 35, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the sensor is a thermoelectric sensor that responds to a temperature or to a temperature gradient of an object using conduction, convection, or radiation, and wherein the thermoelectric sensor consists of, or comprises, a Positive Temperature Coefficient (PTC) thermistor, a Negative Temperature Coefficient (NTC) thermistor, a thermocouple, a quartz crystal, or a Resistance Temperature Detector (RTD) ([158]).

As per claim 36, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the sensor consists of, or comprises, a nanosensor, a crystal, or a semiconductor ([167]).

As per claim 38, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the sensor consists of, or comprises, an atmospheric or an environmental sensor ([81]).

As per claim 39, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the sensor consists of, or comprises, a bulk or surface acoustic sensor ([167]).

As per claim 40, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the sensor consists of, or comprises, a radiation sensor that responds to radioactivity, nuclear radiation, alpha particles, beta particles, or gamma rays, and is based on gas ionization ([7][167]).

As per claim 41, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the sensor consists of, or comprises, a photoelectric sensor that responds to a visible or an invisible light, and wherein the invisible light is infrared, ultraviolet, X-rays, or gamma rays ([158]).

As per claim 42, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 41 above.  LeBoeuf further teach wherein the photoelectric sensor is based on the photoelectric or photovoltaic effect, and consists of, or comprises, a semiconductor component that consists of, or comprises, a photodiode, a phototransistor, or a solar cell ([158]).

As per claim 45, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the sensor is an electrochemical sensor that responds to an object chemical structure, properties, composition, or reactions ([157]).

As per claim 46, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 45 above.  LeBoeuf further teach wherein the electrochemical sensor is a pH meter or a gas sensor responding to a presence of radon, hydrogen, oxygen, or Carbon-Monoxide (CO), or wherein the electrochemical sensor is based on optical detection or on ionization and is a smoke, a flame, or a fire detector, or is responsive to combustible, flammable, or toxic gas ([167]).

As per claim 47, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the sensor is an electroacoustic sensor that responds to an audible or inaudible sound ([120][140]).

As per claim 52, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the actuator is a light source that emits visible or non-visible light for illumination or indication, the non-visible light is infrared, ultraviolet, X-rays, or gamma rays ([96][167]).

As per claim 53, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 52 above.  LeBoeuf further teach wherein the light source consists of, or comprises, a lamp, an incandescent lamp, a gas discharge lamp, a fluorescent lamp, a Solid-State Lighting (SSL), a Light Emitting Diode (LED), an Organic LED (OLED), a polymer LED (PLED), or a laser diode ([167]).

As per claim 58, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  Although LeBoeuf and Caballero teach wherein the actuator is a sounder for converting an electrical energy to audible or inaudible, sound waves (LeBoeuf [94]; Caballero [34]), however, LeBoeuf, Caballero and Weiss do not particularly teach omnidirectional, unidirectional, or bidirectional pattern emitted sound waves.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include omnidirectional, unidirectional, or bidirectional pattern emitted sound waves in order to allow sound to be heard by a user in any direction.

As per claim 61, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf further teach wherein the battery is a rechargeable battery, and wherein the device further comprising a power source for charging the battery ([91]).

As per claim 62, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 61 above.  LeBoeuf further teach wherein the power source is an electrical power generator for generating an electric power from the first physical phenomenon or from a distinct another phenomenon ([91]).

As per claim 63, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 62 above.  LeBoeuf further teach wherein a single component serves as the sensor and as the electrical power generator ([91]).

As per claim 64, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 62 above.  LeBoeuf further teach wherein the electrical power generator is an electromechanical generator for harvesting kinetic energy ([91]).

As per claim 65, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 62 above.  LeBoeuf further teach wherein the electrical power generator is a solar cell or a Peltier effect based thermoelectric device ([91]).

As per claim 66, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf and Caballero further teach wherein the sensor comprises a microphone for capturing human voice data, the microphone is coupled to the wireless transceiver for sending the captured human voice data to the server (LeBoeuf [5][80][144]; Caballero [32][34]).

As per claim 67, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 66 above.  LeBoeuf and Weiss further teach comprising the server, wherein the server is operative to receive over the Internet (Weiss, [30][50]) the captured human voice data from the device (LeBoeuf, [5][8][96][103][144]), to process the captured human voice data using a voice processing (LeBoeuf, [96][103][144]), and to send the actuator command in response to the processing (LeBoeuf, [96]).

As per claim 68, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf and Caballero further teach comprising in the enclosure a tactile sensor for sensing a human touch (Caballero [22][34], e.g., Input/Output device as touch screen sensor), wherein the actuator is commanded in response to the human touch (LeBoeuf [96], e.g., actuator is commanded; Caballero [22][34], e.g., control the operation of the device (comprises vibrators) by supplying command through input/output device (touch screen)).

As per claim 69, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 68 above.  Caballero further teach wherein the tactile sensor comprises, or is based on, piezoresistive, piezoelectric, capacitive, or elastoresistive sensor ([22]).

Claims 12, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of Ohnemus et al, U.S. Patent Application Publication 2013/0211858 (hereinafter Ohnemus).  

As per claim 12, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not specifically teach the first wireless network is broadband network.  Ohnemus teaches wherein the first wireless network is a wireless broadband network ([28][31], e.g., WiMax).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Ohnemus’s teaching with LeBoeuf, Caballero and Weiss system in order to provide faster wireless data communication in their system.

As per claim 16, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not specifically teach the first wireless network is a WiMAX network.  Ohnemus teaches wherein the first wireless network is a WiMAX network, wherein the first antenna is a WiMAX antenna and the first wireless transceiver is a WiMAX modem, and wherein the WiMAX network is according to, or based on, or compatible with, IEEE 802.16-2009 ([28][31], e.g., WiMax).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Ohnemus’s teaching with LeBoeuf, Caballero and Weiss system in order to provide faster wireless data communication in their system.

As per claim 18, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 17 above.  LeBoeuf, Caballero and Weiss do not specifically teach different types of cellular telephone network.  Ohnemus teaches wherein the cellular telephone network is Third Generation (3G) network that uses Universal Mobile Telecommunications System (UMTS), Wideband Code Division Multiple Access (W-CDMA) UMTS, High Speed Packet Access (HSPA), UMTS Time-Division Duplexing (TDD), CDMA2000 lxRTT, Evolution - Data Optimized (EV-DO), or Global System for Mobile communications (GSM), Enhanced Data rates for GSM Evolution (EDGE) EDGE-Evolution, or wherein the cellular telephone network is a Fourth Generation (4G) network that uses Evolved High Speed Packet Access (HSPA+), Mobile Worldwide Interoperability for Microwave Access (WiMAX), Long-Term Evolution (LTE), LTE-Advanced, Mobile Broadband Wireless Access (MBWA), or is based on IEEE 802.20-2008 ([28]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Ohnemus’s teaching with LeBoeuf, Caballero and Weiss system in order to provide faster wireless data communication in their system.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of Zhang, U.S. Patent Application Publication 2010/0195601 (hereinafter Zhang).  

As per claim 19, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not specifically teaches the first wireless network is a Wireless BAN (WBAN).  Zhang teaches wherein the first wireless network is a Wireless BAN (WBAN), the first antenna is a WBAN antenna, and the first wireless transceiver is a WBAN modem ([10][12]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Zhang’s teaching with LeBoeuf’s, Caballero’s and Weiss’s system in order to allow sensors in medical application to communicate in an energy efficient way ([12][24]).  

As per claim 20, LeBoeuf, Caballero, Weiss and Zhang teach the invention substantially as claimed in claim 19 above.  Zhang further teach wherein the WBAN is according to, or based on, IEEE 802.15.6 standard ([10][12]).

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of Shenasa et al, U.S. Patent Application Publication 2012/0265026 (hereinafter Shenasa).  

As per claim 21, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  Although LeBoeuf and Caballero teach the device being addressable in the first wireless network using a digital address (LeBoeuf [88][102][103]; Caballero, [32], e.g., device being addressable in the network using internet protocols/internet software), however, LeBoeuf, Caballero and Weiss do not specifically teach the wireless network using a digital addresses stored in a volatile or non-volatile memory.  Shenasa teaches further being addressable in the first wireless network using a digital address stored in a volatile or non-volatile memory in the enclosure, which uniquely identifying the device in the first wireless network ([70][72]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Shenasa’s teaching with LeBoeuf, Caballero and Weiss system in order to provide packet flow control between the devices in their system ([70])

As per claim 22, LeBoeuf, Caballero, Weiss and Shenasa teach the invention substantially as claimed in claim 21 above.  Shenasa further teach wherein the digital address is a Medium Access Control (MAC) layer address that is MAC-48, Extended Unique Identifier (EUI) EUI-48, or EUI-64 address type ([70][72]).

As per claim 23, LeBoeuf, Caballero, Weiss and Shenasa teach the invention substantially as claimed in claim 21 above.  Shenasa further teach wherein the digital address is a layer 3 address and is static or dynamic Internet Protocol (IP) address that is IPv4 or IPv6 type address ([64]).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of Schmidt et al, U.S. Patent Application Publication 2002/0112726 (hereinafter Schmidt).  

As per claim 28, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not specifically teach PID based control loop.  Schmidt teaches wherein the control loop is a proportional-based, an integral-based, a derivative-based, or a Proportional, Integral, and Derivative (PID) based control loop, wherein the control loop uses feed-forward, Bistable, Bang-Bang, Hysteretic, or fuzzy logic based control ([77]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Schmidt’s teaching with LeBoeuf, Caballero and Weiss system in order to reduce the fluctuations of desired value in the control loop ([77]).

Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of Ben-David et al, U.S. Patent Application Publication 2006/0206155 (hereinafter Ben-David).  

As per claim 29, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not teach the control loop involves randomness based on random number.  Ben-David teaches wherein the control loop involves randomness based on random numbers ([144][386]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Ben-David’s teaching with LeBoeuf, Caballero and Weiss system in order to allow their system to provide medical treatment with non-constant intervals of stimulation ([144)]

As per claim 30, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not teach generating random number.  Ben-David teaches further for affecting randomness, further comprising a random number generator for generating random numbers, wherein the command is responsive to the generated random numbers ([144][386]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Ben-David’s teaching with LeBoeuf, Caballero and Weiss system in order to allow their system to provide medical treatment with non-constant intervals of stimulation ([144)]

Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero, Weiss and Ben-David in view of Stone, U.S. Patent Application Publication 2011/0050216 (hereinafter Stone).  

As per claim 31, LeBoeuf, Caballero, Weiss and Ben-David teach the invention substantially as claimed in claim 30 above.  LeBoeuf, Caballero, Weiss and Ben-David do not teach the random number generator is hardware-based using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena.  Stone teaches wherein the random number generator is hardware-based using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena ([83][94]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Stone’s teaching with LeBoeuf, Caballero, Weiss and Ben-David system in order to improve the accuracy of electromagnetic monitoring in their system ([94]).

As per claim 32, LeBoeuf, Caballero, Weiss and Ben-David teach the invention substantially as claimed in claim 30 above.  LeBoeuf, Caballero, Weiss and Ben-David do not teach random number generator is software-based and the processor executes an algorithm for generating pseudo-random numbers.  Stone teaches wherein the random number generator is software-based and the processor executes an algorithm for generating pseudo-random numbers ([83][94]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Stone’s teaching with LeBoeuf, Caballero, Weiss and Ben-David system in order to improve the accuracy of electromagnetic monitoring in their system ([94]).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of Abreu, U.S. Patent Application Publication 2009/0105605 (hereinafter Abreu).  

As per claim 34, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not teach directional sensor array.  Abreu teaches comprising multiple sensors arranged as a directional sensor array operative to estimate the number, magnitude, frequency, Direction-Of-Arrival (DOA), distance, or speed of the first physical phenomenon impinging the sensor array ([607]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Abreu’s teaching with LeBoeuf, Caballero and Weiss system in order to allow monitoring of the brain temperature tunnel or other physiologic tunnels in the body ([18])  

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of Wekell, U.S. Patent Application Publication 2012/0179067 (hereinafter Wekell).  

As per claim 37, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not teach an eddy-current sensor.  Wekell teaches wherein the sensor consists of, or comprises, an eddy-current sensor ([202]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Wekell’s teaching with LeBoeuf, Caballero and Weiss system in order to enhance their monitoring system by allowing different types of sensors to be used to collect physiological information of a monitored patient.   

Claims 43 and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of Stergiou et al, U.S. Patent Application Publication 2012/0130203 (hereinafter Stergiou).  

As per claim 43, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 41 above.  Although LeBoeuf teaches photoelectric sensor ([158]), however, LeBoeuf, Caballero and Weiss do not specifically teach Charge-Coupled Appliance or a Complementary Metal-Oxide Semiconductor element.  Stergiou teaches wherein the photoelectric sensor is based on Charge-Coupled Appliance (CCD) or a Complementary Metal-Oxide Semiconductor (CMOS) element ([32]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Stergiou’s teaching with LeBoeuf, Caballero and Weiss system in order to improve the compatibility of their system by allowing different types of sensors to be used to monitor the physiological information of a person.

As per claim 49, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not specifically teach wherein the sensor is an electric current sensor that comprises an ampermeter, galvanometer, or a hot-wire ampermeter.  Stergiou teaches wherein the sensor is an electric current sensor that comprises an ampermeter, galvanometer, or a hot-wire ampermeter ([32]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Stergiou’s teaching with LeBoeuf, Caballero and Weiss system in order to improve the compatibility of their system by allowing different types of sensors to be used to monitor the physiological information of a person.

As per claim 50, LeBoeuf, Caballero, Weiss and Stergiou teach the invention substantially as claimed in claim 49 above.  Stergiou further teach wherein the current sensor comprises a current clamp, a current probe, a current transformer, or uses a Hall effect ([32]).

As per claim 51, LeBoeuf, Caballero, Weiss and Stergiou teach the invention substantially as claimed in claim 49 above.  Stergiou further teach wherein the current sensor is a non-contact or a non-conductive current meter ([32], e.g., Hall effect sensor is non-contact).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of de Graff et al, U.S. Patent Application Publication 2011/0034912 (hereinafter de Graff).  

As per claim 44, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not specifically teach photosensitive image sensor array.  De Graff teaches wherein the sensor consists of, or comprises, a photosensitive image sensor array comprising multiple photoelectric sensors, for capturing an image and producing electronic image information representing the image, and the device further comprising one or more optical lens for focusing a received light and to guide the image, and wherein the image sensor is disposed at an image focal point plane of the one or more optical lens for properly capturing the image. ([165][305]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine de Graff’s teaching with LeBoeuf, Caballero and Weiss system in order to enhance the brightness of the photo sensors in their system ([305])

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of Von Arx et al, U.S. Patent Application Publication 2007/0208390 (hereinafter Von Arx).  

As per claim 48, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 47 above.  LeBoeuf, Caballero and Weiss do not specifically teach the electroacoustic sensor is an omnidirectional, unidirectional, or bidirectional microphone.  Von Arx teaches wherein the electroacoustic sensor is an omnidirectional, unidirectional, or bidirectional microphone that is based on sensing an incident sound based motion of a diaphragm or a ribbon, and wherein the microphone consists of, or comprising, a condenser, an electret, a dynamic, a ribbon, a carbon, or a piezoelectric microphone (abstract, [14], e.g., carbon microphone is based on motion of a diaphragm).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Von Arx’s teaching with LeBoeuf, Caballero and Weiss system in order to improve the physiological sound detection in their system by reducing the physiological sound noise from other locations ([22]). 

Claims 54-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of  Ludin et al, U.S. Patent Application Publication 2009/0005720 (hereinafter Ludin).  

As per claim 54, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  Although Caballero teaches the actuator is a motion actuator ([34], e.g., vibrator), however, LeBoeuf, Caballero and Weiss do not specifically teach the actuator is a motion actuator that causes linear or rotary motion.  Ludin teaches wherein the actuator is a motion actuator that causes linear or rotary motion ([24]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Ludin’s teaching with LeBoeuf, Caballero and Weiss system in order to provide physiological feedback control to adjust an actuator to a desired value ([35])

As per claim 55, LeBoeuf, Caballero, Weiss and Ludin teach the invention substantially as claimed in claim 54 above.  Ludin further teach wherein the motion actuator is an electrical motor (Ludin [24]).  

As per claim 56, LeBoeuf, Caballero, Weiss and Ludin teach the invention substantially as claimed in claim 55 above.  Ludin further teach wherein the electrical motor is a brushed, a brushless, or an uncommutated DC motor, or wherein the DC motor is a stepper motor that is a Permanent Magnet (PM) motor, a Variable reluctance (VR) motor, or a hybrid synchronous stepper ([28]).  

As per claim 57, LeBoeuf, Caballero, Weiss and Ludin teach the invention substantially as claimed in claim 54 above.  Ludin further teach wherein the motion actuator is based on a piezoelectric motor, a Surface Acoustic Wave (SAW) motor, a Squiggle motor, an ultrasonic motor, or a micro- or nanometer comb-drive capacitive actuator, a Dielectric or Ionic based Electroactive Polymers (EAPs) actuator, a solenoid, a thermal bimorph, or a piezoelectric unimorph actuator ([24]).

Claims 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf, Caballero and Weiss in view of  van Someren, U.S. Patent Application Publication 2010/0100004 (hereinafter van Someren).  

As per claim 59, LeBoeuf, Caballero and Weiss teach the invention substantially as claimed in claim 1 above.  LeBoeuf, Caballero and Weiss do not specifically teach the actuator is an electric thermoelectric actuator and is a heater or a cooler, operative for affecting the temperature of an object that is a solid object, a liquid object, or a gas object, and the electric thermoelectric actuator is coupled to the object by conduction, convection, force convention, thermal radiation, or by the transfer of energy by phase changes.  Van Someren teaches wherein the actuator is an electric thermoelectric actuator and is a heater or a cooler, operative for affecting the temperature of an object that is a solid object, a liquid object, or a gas object, and the electric thermoelectric actuator is coupled to the object by conduction, convection, force convention, thermal radiation, or by the transfer of energy by phase changes ([170])

It would have been obvious to one of ordinary skill in the art at the time the invention was made combine van Someren’s teaching with LeBoeuf, Caballero and Weiss system in order to improve the monitoring process of their system by providing a temperature feedback for analysis (abstract; [167])

As per claim 60, LeBoeuf, Caballero, Weiss and van Someren teach the invention substantially as claimed in claim 59 above.  Van Someren further teach wherein the thermoelectric actuator is a cooler based on a heat pump driving a refrigeration cycle using a compressor-based electric motor, or wherein the thermoelectric actuator is an electric heater that is a resistance heater or a dielectric heater ([170]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454